The chancellor decided, in this case, that under the pro visions of the statute respecting special partnerships, which require the terms of every such partnership to be published at the commencement of its business, (1 R. S. 764, § 4, sub. 5,) every person dealing with a firm of this kind is presumed to have notice of the termination of the copartnership ; so that no formal notice of the dissolution of the firm is necessary to *30be given to prevent any of the general partners from charging the copartnership after the termination of the partnership.
Order appealed from affirmed with costs,